DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	The following documents may be referred to:
	D1 (GB 1362418 A, of records)
	D2 (US 2016033784 A1, of records)
	D3 (US 6545808 B1, of records)
	D4 (WO 2016185602 A1, of records)
	D7 (US 10649141 B1)

Claims 1-11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2, D3, and D4.
Regarding claim 1, D1 teaches a method of fabricating a master plate for producing diffractive structures (p. 2, ll. 19 – p. 3, ll. 99; Figs. 1, 2a, 2b, 3), the method comprising: 
- providing a substrate having a periodic initial surface profile (p. 2, ll. 46-76; Fig. 1), 
- filling the initial surface profile uniformly at least partly with filling material (p. 2, ll. 46-76; Fig. 1), and 
- partially removing the filling material in order to produce a master plate having a periodic height-modulated surface profile formed by said substrate and said filling material (p. 2, ll. 77 – p. 3, ll. 80; Figs. 2a, 2b, 3), wherein 
D1 does not explicitly show the initial surface profile comprises fill factor modulation, which is persisted in the height-modulated surface profile.
In an analogous field of endeavor of modulating the diffraction performance, D2 teaches that diffraction efficiency can be modulated by height and fill factor modulation alone or in combination (¶89-91, Fig. 6D). See also D3 (C. 3, ll. 48-60) and D4 (Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modulated the fill factor within the height modulated surface profile of D1 according to the teachings of D2, D3, and D4 to modulate the diffraction efficiency for the purpose of, e.g. maximizing brightness, preventing crosstalk.
Regarding claim 2, the modified D1 teaches the method according to claim 1, and further discloses wherein said removing of the filling material partially comprises using grayscale lithographic removal of said filling material in order to produce said height-modulated surface profile (p. 2, ll. 77-112; Figs. 2a and 3; variable exposure of photoresist considered as grasyscale lithography).
Regarding claim 4, the modified D1 teaches the method according to claim 1, and further discloses wherein said height-modulated surface profile comprises at least two distinct segments having different profile heights (p. 3, ll. 11-80, Fig. 3).
Regarding claim 5, the modified D1 teaches the method according to claim 1, and further discloses wherein said height-modulated surface profile comprises a lateral height gradient profile, such as linear profile (see D2, Fig. 6D).
Regarding claim 6, the modified D1 teaches the method according to claim 1, and further discloses wherein the height modulation of said height-modulated surface profile takes place at least in a periodic dimension of the surface profile (p. 3, ll. 11-80, Fig. 3; see also D2, Fig. 6D).
Regarding claim 7, the modified D1 teaches the method according to claim 1, and further discloses wherein the initial surface profile is entirely filled with said filling material in order to planarize the substrate before said removal (p. 2, ll. 46-76; Fig. 1).
Regarding claim 8, the modified D1 teaches the method according to claim 1, and further discloses further comprising providing said periodic initial surface profile to the substrate by providing a substrate plate and removing material from the substrate plate, for example by electron beam lithography, or adding material to the plate, for example by nanoimprinting (see D2, ¶49-53).
Regarding claim 9, the modified D1 teaches the method according to claim 1, and further discloses wherein the initial surface profile is a binary profile (see D2, Figs. 2A-2C).
Regarding claim 10, the modified D1 teaches the method according to claim 1, and further discloses wherein the initial surface profile is a non-binary profile, such as a triangular profile or slanted profile (p. 2, ll. 46-76; Fig. 1; see also D2, Figs. 2A-2C).
Regarding claim 11, the modified D1 teaches the method according to claim 1, and further discloses wherein said filling material is removed different amounts within different lateral segments in p. 3, ll. 11-80, Fig. 3).
Regarding claim 13, the modified D1 teaches the method according to claim 1, and further discloses wherein the initial surface profile is periodic in one dimension or in two dimensions (p. 2, ll. 46-76; Fig. 1; see also D2, Figs. 2A-2C).
Regarding claim 14, D1 teaches a master plate for producing diffractive structures (p. 2, ll. 19-45; p. 3, ll. 81-99; Fig. 3), comprising: 
- a substrate comprising a periodic pattern of features and gaps between the features (p. 2, ll. 46-76; Fig. 1), and 
- filling material provided in said gaps in uneven amounts such that the master plate comprises a height-modulated surface profile (p. 2, ll. 77 – p. 3, ll. 80; Figs. 2a, 2b, 3).
D1 does not explicitly show wherein the periodic pattern of features is fill factor modulated.
In an analogous field of endeavor of modulating the diffraction performance, D2 teaches that diffraction efficiency can be modulated by height and fill factor modulation alone or in combination (¶89-91, Fig. 6D). See also D3 (C. 3, ll. 48-60) and D4 (Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modulated the fill factor within the height modulated surface profile of D1 according to the teachings of D2, D3, and D4 to modulate the diffraction efficiency for the purpose of, e.g. maximizing brightness.
Regarding claim 15, the modified D1 teaches the master plate according to claim 14, wherein the height-modulated surface profile comprises at least two distinct lateral segments having different profile heights defined by the amount of said filling material in said gaps (p. 3, ll. 11-80, Fig. 3).
Regarding claim 16, the modified D1 teaches the master plate according to claim 14, and further discloses wherein the height-modulated surface profile comprises a lateral height gradient, which is defined by the amount of said filling material in said gaps (see D2, Fig. 6D).
Regarding claim 17, the modified D1 teaches the master plate according to claim 14, wherein the height-modulated surface profile comprises vertical sidewalls and feature tops, which are entirely defined by the substrate, and gap bottoms which are entirely defined by the filling material (p. 3, ll. 11-80, Fig. 3).
Regarding claim 18, the modified D1 teaches the master plate according to claim 14, and further discloses wherein said features are binary features, triangular features or slanted features (see D2, Figs. 2A-2C).
Regarding claim 19, the modified D1 teaches the master plate according to any of claims 14, the instant claim recites essentially the same limitations as those taught above with respect to claim 1 and is rejected on the same basis.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 1 above, and further in view of D7.
Regarding claim 12, the modified D1 teaches the method according to claim 1, but does not explicitly show wherein said filling material is removed different amounts within different lateral segments in two lateral dimensions so as to produce a two-dimensionally height-modulated surface profile.
In an analogous field of endeavor toward producing diffractive devices, D7 explicitly shows wherein said filling material is removed different amounts within different lateral segments in two lateral dimensions so as to produce a two-dimensionally height-modulated surface profile (Fig. 3B, esp. step 350, showing the height modulating across the produced grating; the grating is considered as two dimensionally height modulated since the etch compatible material is contemplated as a film which are two dimensional, planarization mid-process, etc.) that results in the master (360, Fig. 3C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the differential height etching of D7 to improve the master production process of D1 and attained variable diffraction efficiency across the grating, e.g. to correct brightness or prevent crosstalk.

Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the modified D1 teaches the method according to claim 1, but does not explicitly show wherein said removing of the filling material partially comprises: 
- applying a physical mask layer having an uneven height profile on the filling material, and 
- removing at each location said mask layer and an underlying filling material, so as to replicate the height profile of the mask layer to corresponding sections of the filling material in order to produce said height-modulated surface profile.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and generally disclose diffractive structures with variable heights and/or fills.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872